
	

115 HR 6301 RH: Promoting High-Value Health Care Through Flexibility for High Deductible Health Plans Act of 2018
U.S. House of Representatives
2018-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 654
		115th CONGRESS2d Session
		H. R. 6301
		[Report No. 115–845]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2018
			Mr. Roskam (for himself and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Ways and Means
		
		July 19, 2018Additional sponsor: Mrs. Black
			July 19, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on June 29, 2018
		
		
			
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide high deductible health plans with first
			 dollar coverage flexibility.
	
	
 1.Short titleThis Act may be cited as the Promoting High-Value Health Care Through Flexibility for High Deductible Health Plans Act of 2018. 2.First dollar coverage flexibility for high deductible health plans (a)In generalSection 223(c)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
					(E)First dollar coverage flexibility
 (i)In generalA plan shall not fail to be treated as a high deductible health plan by reason of failing to have a deductible for not more than $250 of specified services for self-only coverage (twice such amount in the case of family coverage) during a plan year.
 (ii)Specified servicesFor purposes of this subparagraph, the term specified services means, with respect to a plan, services other than preventive care (within the meaning of subparagraph (C)) identified under the terms of the plan as being services to which clause (i) applies..
 (b)Inflation adjustmentSection 223(g)(1) of such Code is amended— (1)by striking and (c)(2)(A) each place it appears and inserting , (c)(2)(A), and (c)(2)(E), and
 (2)in subparagraph (B)— (A)by striking such taxable year in the matter preceding clause (i) and inserting the taxable year (plan year in the case of the dollar amount in subsection (c)(2)(E)), and
 (B)by striking clause (ii) and inserting clauses (ii) and (iii) in clause (i), by striking and at the end of clause (i), by striking the period at the end of clause (ii) and inserting , and, and by inserting after clause (ii) the following new clause:  (iii)in the case of the dollar amount in subsection (c)(2)(E) for plan years beginning in calendar years after 2019, calendar year 2018..
 (c)Effective dateThe amendments made by this section shall apply with respect to plan years beginning after December 31, 2018.
			
	
		July 19, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
